Citation Nr: 1509305	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  09-01 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), claimed as memory loss. 

3.  Entitlement to service connection for obstructive sleep apnea. 

4.  Entitlement to service connection for a left buttock injury.  

5.  Entitlement to service connection for a refractive error of the eyes. 

6.  Entitlement to a higher initial rating in excess of 10 percent disabling for tension headaches. 

7.  Entitlement to a higher initial rating in excess of 20 percent disabling for hypertension.  

8.  Entitlement to an initial compensable rating for nephrolithiasis, claimed as kidney stones.  

9.  Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1981 to November 1981, and from July 2006 to November 2007.  The Veteran has additional service with the Army National Guard.  The Veteran's DD Form 214 indicates the Veteran served in Iraq between September 2006 and October 2007, and was awarded the Combat Action Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  April 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The April 2008 rating decision, in pertinent part, denied entitlement to service connection for PTSD, memory loss, a left buttock injury, and refractive error of the eyes, and denied entitlement to a higher initial rating for tension headaches.  The February 2009 rating decision, in pertinent part, denied entitlement to service connection for obstructive sleep apnea. 

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The issues of entitlement to a higher initial rating in excess of 20 percent disabling for hypertension, entitlement to an initial compensable rating for nephrolithiasis, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy and sustained injuries due to an improvised explosive device.  

2.  The Veteran has a qualifying DSM-IV diagnosis of PTSD.  

3.  A VA psychiatrist has confirmed that the claimed in-service stressor of combat with the enemy is adequate to support a diagnosis of PTSD, and that the Veteran's PTSD symptoms are related to the claimed stressor.

4.  The Veteran has been diagnosed with residual symptoms of a TBI; the Veteran's residual symptoms are etiologically related to active service.  

5.  The Veteran has been diagnosed with obstructive sleep apnea; the Veteran's obstructive sleep apnea is etiologically related to active service. 

6.  The Veteran does not have a current and distinct disability of the left buttock region manifested by pathology not already service-connected.  

7.  The Veteran has bilateral refractive errors of the eye; the Veteran does not have a superimposed eye disability subject to service connection.  

8.  Prior to December 14, 2009, the Veteran's tension headaches were manifested by prostrating attacks occurring at least once a month on average, but not productive of severe economic inadaptability. 

9.  From December 14, 2009, forward, the Veteran's tension headaches are manifested by frequent and prolonged prostrating attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of a TBI have been met. 38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for obstructive sleep apnea have been met. 38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2014).

4.  The criteria for service connection for a left buttock injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

5.  The criteria for service connection for a refractive error of the eyes have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2014).

6.  For the initial rating period prior to December 14, 2009, the criteria for a 30 percent disability rating for tension headaches have been met.  38 U.S.C.A. 
§§  1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).

7.  From December 14, 2009, forward, the criteria for a 50 percent disability rating for tension headaches have been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History

In October 2007, the Veteran filed claims for service connection a left buttock injury, tension headaches, and vision problems.  In November 2007, the Veteran filed a claim for service connection for PTSD.  In December 2007, the Veteran filed a claim for service connection for memory loss.  In December 2008, the Veteran filed a claim for obstructive sleep apnea.  

In an April 2008 rating decision, the RO denied service connection for a left buttock injury, refractive error of the eyes, PTSD, and memory loss.  Also in the April 2008 rating decision, the RO granted service connection for tension headaches, and assigned an initial disability rating of 10 percent.  In an April 2008 notice of disagreement, the Veteran disagreed with the denied claims of service connection and with the initial disability rating assigned for tension headaches.  An appeal as to these five issues was perfected by submission of a VA Form 9 in January 2009.  In a February 2009 rating decision, the RO denied service connection for obstructive sleep apnea.  The Veteran submitted a timely notice of disagreement in March 2009, and subsequently perfected the appeal in June 2009.  

The claims file contains a rating decision dated in October 2012; however, notation attached to this rating decision indicates that it was never promulgated.  This rating decision granted service connection for obstructive sleep apnea, and increased the initial disability rating for tension headaches from 10 percent to 30 percent disabling.  The claims file also contains an undated notification letter that appears to effectuate the October 2012 rating decision; however, handwritten notes on this notification letter indicate this was a draft letter, and there is no indication this letter was sent to the Veteran.  Additionally, handwritten notes on a November 2012 VETSNET Compensation and Pension Award statement indicate that the notification letter was only a draft letter.  Further, the last adjudication of any claim by the RO in December 2014 reflects that service connection for sleep apnea has not been granted, and that the current disability rating assigned to the Veteran's service-connected tension headaches is 10 percent.  The Veteran was notified as such in a letter dated in December 2014.  

In December 2012, the Veteran filed a disability claim via the Integrated Disability Evaluation System (IDES).  The IDES program is a joint program between VA and the Department of Defense, and is part of VA's pre-discharge system that allows service members to file claims for disability compensation prior to separation or retirement from active duty or full-time National Guard or Reserve duty.  When service members enroll in IDES, they are evaluated for continued fitness for duty, and if found medically unfit for duty, IDES provides a proposed VA disability rating.  The Board does not have jurisdiction over these decisions until a final decision within IDES is promulgated.  See 38 C.F.R. § 12.101.  

In February 2013, the Medical Evaluation Board found the Veteran failed to meet service retention standards, in pertinent part, due to chronic PTSD, and was therefore, medically unfit for duty.  In November 2013, the VA RO in Seattle, Washington, effectuated the Medical Evaluation Board's finding, and proposed a grant of service connection for PTSD for VA compensation purposes.  However, prior to the promulgation of a final IDES decision, the Seattle RO Decision Review Officer (DRO) issued a rating decision in March 2014 that indicated that the issue of service connection for PTSD was currently under the Board's jurisdiction, and therefore, adjudication of this issue was deferred.  The Veteran was notified of the DRO's decision in a letter dated in March 2014.  

As such, the Board finds the issues on appeal are correct as indicated on the title page and will proceed with adjudication.  


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of the award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The issues of service connection for PTSD, residuals of a TBI, and obstructive sleep apnea have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of these issues on appeal, further explanation of how VA has fulfilled the duties to notify and assist with respect to these issues is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 
 
With respect to the issues of service connection for a left buttock injury and refractive error of the eyes, the RO provided notice to the Veteran in November 2007, prior to the initial adjudication of these claims in April 2008.  The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims of service connection for a left buttock injury and refractive error of the eyes, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The November 2007 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claims.  

With respect to the issue of entitlement to a higher initial rating for tension headaches, as the appeal decided in this decision arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2014) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA treatment records, multiple VA examination reports, records from the Social Security Administration, and the Veteran's statements.  

With respect to the issues of service connection for a left buttock injury and refractive error of the eyes, the Veteran was afforded VA medical examinations in December 2007.  38 C.F.R. § 3.159(c)(4) (2014).  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2007 VA examinations are adequate with regard to the claims of service connection for a left buttock injury and refractive error of the eyes.  The opinions expressed within the December 2007 VA examination reports considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.
 
Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, PTSD, residuals of a TBI, obstructive sleep apnea, muscular injuries, and refractive errors are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) for these claims do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Specific to claims of PTSD, service connection requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); 38 C.F.R. § 4.125(a) (stating that the diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  The DSM-IV utilizes a multiaxial system for assessment of psychiatric disorders, with Axis I reserved for listing clinical disorders and other conditions that may be a focus of clinical attention.  See DSM-IV.

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders (DSM) and replace them with references to the recently updated Fifth Edition (DSM-5).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of original jurisdiction (AOJ) on or after August 4, 2014.  The provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board, such as this case.  The RO certified the Veteran's appeal to the Board in July 2014 and therefore the claim is governed by DSM-IV.

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  Participation in combat, a determination that is to be made on a case-by-case basis applying the reasonable doubt standard, requires that a veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99; Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, then the requirement for corroborating the stressor is eliminated.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3)(as amended by 75 Fed. Reg. 39843 (effective July 12, 2010)).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection for PTSD - Analysis

The Veteran contends that service connection is warranted for PTSD as he developed PTSD as a result of in-service stressors experienced while serving on active duty in Iraq.  Service personnel records indicate the Veteran served in Iraq between September 2006 and October 2007, in the 130th Engineer Battalion as a Combat Engineer.  The Veteran was awarded the Combat Action Badge.  

After a review of all the evidence, lay and medical, the Board first finds that the evidence is at least in equipoise on whether the Veteran has a current diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  Evidence in support of the finding is included in VA mental health evaluations and treatment records beginning in December 2007, and a January 2013 VA examination report.  Collectively, these VA treatment records and the VA examination report assign an Axis I diagnosis of PTSD to the Veteran's psychological profile following a thorough history and examination, discussion of the Veteran's claimed in-service stressor, and discussion of the criteria outlined by the DSM-IV.  

Evidence that tends to weigh against a finding of a qualifying DSM-IV diagnosis is included in a February 2008 VA examination report and an October 2011 VA examination report.  In the February 2008 VA examination report, the VA psychiatrist indicated that while the Veteran met the DSM-IV stressor criterion, he failed to meet the DSM-IV diagnostic criteria for PTSD.  Specifically, the VA psychiatrist indicated that the Veteran did not present with persistent avoidance of the stimulating stressor, persistent re-experiencing of the traumatic event, or persistent hyperarousal.  In the October 2011 VA examination report, the VA psychiatrist also indicated that the Veteran met the DSM-IV stressor criterion, but failed to meet the DSM-IV diagnostic criteria for PTSD.  Specifically, the VA psychiatrist indicated that the Veteran did not present with persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness.  While the February 2008 VA examiner reviewed the Veteran's claim file, no such review was performed by the October 2011 VA examiner.  

Given that the evidence is at least in equipoise, with consideration of the benefit-of-the-doubt rule, the Board will resolve reasonable doubt to find that the Veteran has a qualifying DSM-IV diagnosis of PTSD.

The Board next finds that the evidence of record indicates that at least one of the Veteran's claimed in-service stressors is verified.  The Veteran has consistently identified one specific stressor; that in November 2006, he was part of a vehicle convoy that was struck by an improvised explosive device (IED).  In addition, in a March 2009 statement, the Veteran also claimed the following stressors: his platoon sergeant, a close personal friend, was decapitated by a rocket-propelled grenade; his roommate was severely injured; and the general combat environment of Iraq, including being shot at, and seeing multiple dead bodies lying in the road.  VA treatment records consistently identify the November 2006 IED blast as the Veteran's primary stressor.  In addition, the February 2008 and October 2011 VA examiner both identified that the November 2006 IED incident met the DSM-IV stressor criterion.  The January 2013 VA examiner indicated the Veteran's general service in a combat zone as his primary stressor.  

Regarding the IED stressor, service treatment records indicate that the Veteran reported being involved in an IED attack on November 23, 2006.  Service personnel records indicate that the Veteran was awarded the Combat Action Badge for service on November 23, 2006, due to actively engaging or being engaged by the enemy.  The Board finds that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  In addition, the February 2008 and October 2011 VA examiners both indicated that this claimed stressor was adequate to support a diagnosis of PTSD, and that the Veteran experiences symptoms associated with this stressor.  Finally, while the January 2013 VA examiner did not specifically identify the November 2006 IED as the Veteran's stressor, the Board finds the identified stressor of service in a combat zone to encompass the November 2006 IED attack.  As such, the Board finds this in-service stressor to be verified.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  As the Board has found at least one in-service stressor is verified, an additional discussion regarding the other claimed in-service stressors is not needed.  

The Board next finds that the evidence indicates that the claimed in-service stressor is related to the Veteran's PTSD.  Evidence favorable to the Veteran's claim is included in VA psychiatric treatment records and the January 2013 VA examination report, which consistently link the Veteran's service in a combat zone, including involvement in the November 2006 IED attack, to the Veteran's PTSD.  While the February 2008 and October 2011 VA examiner failed to provide a diagnosis of PTSD, and therefore, failed to link the stressor to a diagnosis, both VA examiners indicated that the symptoms the Veteran experiences are related to the November 2006 IED attack.  

VA treating psychiatrists, and one VA examiner have assigned a diagnosis of PTSD to the Veteran's psychological profile, have described the Veteran's primary stressor as adequate to support a diagnosis of PTSD, and have related the Veteran's PTSD symptoms to the claimed stressor.  While two additional VA examiners have failed to provide a diagnosis of PTSD, they have described the Veteran's primary stressor as adequate to support a diagnosis of PTSD, and have related the Veteran's psychological symptoms to the claimed stressor.  The VA psychiatrists, who have reviewed and discussed the Veteran's records in detail, who have interviewed the Veteran with regard to his claimed in-service stressor, and who have adequately addressed the DSM-IV criteria for a diagnosis of PTSD, have collectively provided competent, credible, and probative evidence with regard to the Veteran's current diagnosis and the etiology of that diagnosis.  The VA psychiatrists' diagnosis and opinions are based on an accurate factual background and their findings are well-supported by the lay and medical evidence of record.

For these reasons, the Board finds that the Veteran has a qualifying diagnosis of PTSD, and verified the claimed in-service stressor of a November 2006 IED attack.  VA psychiatrists have confirmed that the claimed in-service stressor is adequate to support a diagnosis of PTSD, and have related the Veteran's psychological symptoms to the claimed stressors.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Residuals of a TBI - Analysis

The Veteran contends that service connection is warranted for residuals of a TBI, to including memory loss.  Specifically, the Veteran contends that he suffered a TBI as the result of an IED attack in November 2006 while serving in Iraq, and currently experiences memory loss, decreased concentration, and forgetfulness.  

After review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran suffered a TBI during active service.  Further, the Board finds that current residual symptoms, including memory impairment, are etiologically related to the Veteran's TBI incurred during active service.

A May 2007 service treatment record indicates that the Veteran was referred for a computerized tomography scan to assess the Veteran's complaints of a chronic headache with nausea and vomiting due to an injury sustained in an IED attack in November 2006.  The service clinician indicated a provisional diagnosis of a concussion.  

The Veteran underwent examination for a TBI in March 2008.  The March 2008 TBI evaluation report indicates the Veteran reported being involved in an IED explosion, after which he experienced disorientation and confusion.  Upon interview, the Veteran endorsed multiple symptoms, including post-traumatic amnesia, dizziness, loss of balance, headaches, nausea, visual changes, sensitivity to light and noise, diminished concentration, forgetfulness, impaired thought processes, irritability, and moderate pain.  Following examination, the VA clinician indicated that the Veteran's symptoms may be attributable to a brain concussion secondary to the reported IED blast.  

The Veteran underwent neuropsychological testing in May 2008 to assess a suspected TBI sustained following the reported IED attack in Iraq.  The neuropsychological report indicates that the Veteran endorsed multiple symptoms including memory impairment, loss of balance, poor attention and concentration, forgetfulness, impaired thought processes, irritability, visual impairment, dizziness, and sensitivity to light and noise.  Following examination, the VA clinician provided a diagnosis of mental disorder not otherwise specified due to blast explosion (brain concussion).  The VA clinician further indicated the Veteran presented with significant cognitive and emotional deterioration, mild impairment in visuospatial and constructional abilities, mild impairment in visual organization and motor integration, and significant memory impairment, which "appear to be the result of his exposure to the war and to the blast injuries he was involved in."  

The November 2011 VA examiner indicated that the Veteran reported striking his head against the ceiling and glass of the vehicle during the IED attack in November 2006, which left him feeling dazed and confused.  The VA examiner noted that brain imaging studies from December 2007 and October 2008 were negative for any abnormal finding.  Following examination, the VA examiner indicated the Veteran presented with mild impairment of memory, attention, concentration, or executive function resulting in mild functional impairment, including a mild interference with work and activities of daily living.  The VA examiner provided a diagnosis of mild traumatic brain injury.  

The Veteran was awarded the Combat Action Badge and sustained an in-service head injury.  The Veteran is competent to report current symptoms of memory loss, diminished concentration, and forgetfulness that he experiences.  Layno, 6 Vet. App 465.  VA clinicians and the November 2011 VA examiner have attributed these symptoms to a head injury sustained as a result of the November 2006 IED attack.  As such, the Board finds that the weight of the medical evidence indicates that the Veteran's current residual symptoms are attributable to the TBI sustained in service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for residuals of a TBI is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection of Obstructive Sleep Apnea - Analysis

The Veteran contends that service connection is warranted for obstructive sleep apnea.  Specifically, the Veteran contends that obstructive sleep apnea was directly incurred during active service.  

The Board first finds that the Veteran has a current disability of obstructive sleep apnea.  VA treatment records as early as September 2008 indicate that the Veteran presented symptoms consistent with sleep apnea.  VA treatment records beginning in December 2008 provide a diagnosis of obstructive sleep apnea.  An October 2011 VA examination report confirmed a diagnosis of severe obstructive sleep apnea.  

After a review of all the evidence, lay and medical, the Board next finds that the evidence is at least in equipoise on whether the Veteran experienced symptoms of sleep apnea during active service.  The Veteran's service treatment records are silent for complaints of, a diagnosis of, or treatment for sleep apnea, as well as any complaints of symptoms of sleep apnea, such as sleep disturbances, snoring, or daytime drowsiness.  However, in a September 2007 Post Deployment Health Assessment (DD Form 2900), the Veteran indicated that during deployment he experienced symptoms of difficulty breathing, and still feeling tired after sleeping.  Likewise, in a May 2008 Post-Deployment Health Reassessment, the Veteran indicated problems sleeping and still feeling tired after sleeping.  

The Board further finds that the evidence is at least in equipoise on whether the Veteran's current sleep apnea disability is etiologically related to the symptoms reported during active service.  The October 2011 VA examination report indicates the Veteran reported fatigue, shortness of breath, tiredness, loud snoring, and nighttime gasping since leaving active service.  Following examination, the VA examiner opined that the Veteran's current sleep apnea disability is as least as likely as not caused by or a result of the complaints reported on the Post-Deployment Heath Assessments.  As rationale, the VA examiner indicated that the Veteran endorsed symptoms of difficulty breathing and feeling tired after sleeping, which correlated with symptoms documented during the December 2008 VA sleep study.  

The Veteran is competent to report current symptoms of sleep disturbances and daytime drowsiness that he experiences.  Layno, 6 Vet. App 465.  The October 2011 VA examiner has indicated that these symptoms are etiologically related to similar symptoms reported by the Veteran during active service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Left Buttock Injury - Analysis

The Veteran contends that service connection is warranted for a left buttock injury.  Specifically, the Veteran contends that he initially injured his left buttock when the vehicle in which he was traveling hit a bump in the road, which threw his body up off the seat, and then hit hard on the seat upon return.  The Veteran contends to be experiencing a continued disability as a result of this incident, including pain, impaired standing tolerance, and difficulty performing daily activities.  See March 2009 Statement, July 2014 Statement.   

The Board first finds that the Veteran did sustain a muscular injury to the left buttock during active duty.  Service treatment records reflect that the Veteran received treatment following the incident described above in May 2007.  

The Board notes that service treatment records also indicate the Veteran's complaint of low back symptoms associated with the reported incident as well.  In addition, the Veteran indicated in a September 2008 statement that the left buttock injury and low back injury stem from the same incident and manifest in similar symptomatology.  In the same statement, the Veteran indicated he experiences severe pain, spasms, and limitation in lumbar spine movement.  To that end, the Veteran was granted service connection for a low back condition by the RO in a December 2008 rating decision.  The December 2008 rating decision is not on appeal; therefore, the Board will consider the claim of entitlement to service connection for a left buttock injury as a separate and distinct condition.  

After a review of all of the evidence of record, however, the Board finds that the evidence of record does not establish that the Veteran has a current and distinct left buttock disability.  The Veteran was afforded a VA examination in December 2007 in connection with the claim of service connection.  The VA examination report reflects the Veteran's reported history of injury, including being given a diagnosis of muscle inflammation of the gluteus muscles, and being prescribed pain killers for three months.  In addition, the VA examiner noted the Veteran's current complaints of occasional mild discomfort in the left buttock area that caused no restrictions in activity.  Upon physical examination, the VA examiner noted no musculoskeletal abnormalities, but noted tenderness to palpation in the lumbar region.  While the VA examiner provided a diagnosis of gluteus muscle inflammation, the VA examiner indicated that the Veteran's condition had resolved with no residual effects on the Veteran's usual daily activities.  

A November 2007 VA treatment record indicates the Veteran reported hip pain following trauma during active service in 2006.  While the subjective complaints recorded by the VA clinician indicate the Veteran complained of right hip pain, the VA clinician reported examination findings for the left hip.  Upon examination, the VA clinician noted pain with palpation and pain with forced end-range of motion.  The VA clinician indicated that the Veteran's complaints may be attributable to tenosynovitis, but no follow-up assessment was performed, nor was follow-up treatment for the left hip obtained.  

The Veteran was afforded a VA examination in November 2008 in connection with his claim for service connection for a low back condition.  Following an interview with the Veteran and a physical examination, the VA examiner opined that the Veteran's complaints of left buttock pain represented radiating pain from the low back condition, and not caused by the in-service injury described in May 2006.  

The Veteran is competent to report symptoms, such as pain in the left buttock area, that he may have experienced at any time.  See Layno, 6 Vet. App. 223, 225.  However, without the appropriate medical training and expertise, he is not competent to provide an opinion on a complex medical matter, such as relating pain to a diagnosis of a muscular disorder of the left buttock region.  Jandreau, 492 F.3d 1372, 1377.  Service connection may only be awarded for pain if a pathology to which the symptoms can be attributed has been identified; otherwise, there is no basis to find a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Here, the evidence of record establishes that the Veteran's pain is attributable to the Veteran's service-connected low back condition, and not a separate and distinct pathology.  

For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a separate and distinct left buttock disability.  As a result, the claim must fail.  In the absence of a present disability there can be no claim.  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record shows no diagnosis of a chronic left buttock disability, as in the case here, that holding would not apply.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has a left buttock disability for which benefits are claimed.  In this case, where the evidence shows no current and distinct disability upon which to predicate a grant of service connection, at any time during the claim period, there can be no valid claim for that benefit.  See Brammer at 225; Rabideau, 2 Vet. App. at 143-44.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a left buttock injury, and the claim must be denied.  As the preponderance of the evidence is against the claim for service connection for a left buttock injury, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102

Service Connection for Refractive Errors - Analysis

The Veteran contends that service connection is warranted for problems with his vision, which he contends were directly incurred during active duty.  Specifically, the Veteran contends that he lost vision due to wearing night vision goggles to search for explosives.  See April 2008 Notice of Disagreement.  

The Board first finds that the Veteran had complaints of visual impairment in service.  Specifically, service treatment records dated in March 2007 indicate that the Veteran complained of a 14-day history of blurry and diminished vision.  Upon examination, however, the service clinician indicated a normal eye examination and provided no diagnosis or planned treatment.  Similarly, service treatment records dated in May 2007 indicate the Veteran's complaints of blurred vision, but likewise, provide no planned treatment.  While the Veteran denied visual deficits in the September 2007 Post Deployment Health Assessment, he subsequently reported a decrease in vision in the May 2008 Post Deployment Health Assessment.  

After a review of all the evidence of record, lay and medical, however, the Board finds that the Veteran does not have an eye disability that is subject to service connection.  The Veteran was afforded a VA examination in December 2007 in connection with his claim for service connection for vision problems.  At the time, the Veteran indicated complaints of blurred vision with near objects of approximately seven months duration.  The Veteran denied ocular pain and any associated ocular trauma or disease.  Following examination, the VA examiner provided a diagnosis of refractive error, including hypermetropia, astigmatism, and presbyopia, and indicated that the Veteran's loss of vision is caused by or a result of the refractive error.  

In January 2013, the Veteran was afforded a VA general medical examination.  While this VA examination was not focused around the eye, the Veteran complaints of decreased visual acuity and photophobia were noted by the VA examiner.  Upon examination, the VA examiner found no gross visual field deficits and no eye structural abnormalities.  

VA ophthalmology consults dated in January 2010, September 2011, and May 2013 provide a single eye diagnosis of refractive error, as does a VA Optician Note dated in February 2014.  While the January 2010 VA ophthalmology consult also lists the Veteran's reported symptom of photophobia, the VA clinician did not provide a separate eye disability diagnosis.  As of November 2014, the Veteran's VA Active Problem List identifies only presbyopia, astigmatism, and hypermetropia as the Veteran's visual disorders.  

The VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d. Generally, refractive errors are not diseases for VA compensation purposes. 
38 C.F.R. § 3.303(c); see also 38 C.F.R. § 4.9; see also, e.g., Winn v. Brown, 8 Vet. App. 510, 516 (1996).  In the absence of a superimposed disease or injury, service connection may not be granted for refractive errors of the eyes, even if visual acuity decreased in service, as these are not diseases or injuries within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for a refractive error of the eye unless such a defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (July 18, 1990).  Here, the bilateral eye disorder includes presbyopia, astigmatism, and hypermetropia (hyperopia), which are all considered refractive errors, and the medical records are negative for evidence of aggravation by a superimposed disease or injury.  Therefore, service connection for the Veteran's bilateral visual impairment is not warranted.

The Veteran is competent to report symptoms of visual impairment that he may have experienced at any time.  See Layno, 6 Vet. App. 465, 470.  As a layperson, however, he is not competent to diagnose current visual impairment because those issues present complex medical questions requiring the opinion of a medical professional.  Jandreau, 492 F.3d 1372, 1377.  To the extent that the Veteran has current eye complaints not attributable to a refractive error (i.e., blurred vision, photophobia), the Board finds these symptoms are adequately considered by the Veteran's service-connected disabilities (i.e., tension headaches, TBI residuals) as discussed above, and are not subject to a separately-diagnosed disability subject to service connection.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for refractive errors, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)



Disability Rating Criteria - Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 4.10 (2014).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability Rating for Tension Headaches - Analysis

The Veteran contends that his service-connected tension headaches are worse than the disability rating currently assigned, and asserts that a higher initial rating is warranted.  The Veteran asserts that he experiences chronic headaches that are persistent and severe in nature. 

The April 2008 rating decision that granted service connection for tension headaches assigned a 10 percent disability rating.  Tension headaches are not among the listed conditions in the Rating Schedule.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected are closely analogous, but also the anatomical localization and symptomatology.  38 C.F.R. § 4.20.  The Board finds that tension headaches are most closely analogous to migraines in terms of symptomatology and resulting disability pictures.  

Migraines are evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 50 percent rating is warranted with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  A 30 percent evaluation is warranted with characteristic prostrating attacks occurring on an average once a month, over the preceding several months.  A 10 percent evaluation is warranted with characteristic prostrating attacks averaging one in two months, over the preceding several months.  A noncompensable rating is assigned with less frequent attacks.  38 C.F.R. § 4.124a.  

The Rating Schedule do not define "prostrating"; nor has the Court.  See Fenderson, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, "prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012).  

After a review of all the evidence of record, lay and medical, the Board finds that prior to December 14, 2009, the Veteran's tension headaches were manifested by prostrating attacks occurring at least once per month on average, but not productive of severe economic inadaptability.  Further, the Board finds that from December 14, 2009, forward, the Veteran's tension headaches are manifested by frequent, prostrating, and prolonged attacks productive of severe economic inadaptability. 

The Veteran was afforded a VA examination in December 2007.  The December 2007 VA examiner indicated that the Veteran's headaches began after the Veteran's vehicle was attacked by an IED.  The VA examiner noted that the Veteran reported daily headaches, rated severe in intensity, which were often accompanied with nausea, hyperacusis, and blurred vision.  However, the VA examiner indicated that the Veteran's symptoms did not affect his performance of daily activities or employment.  Specifically, the VA examiner indicated that the Veteran was employed full-time and had missed only one-week's worth of time due to multiple medical conditions.  

The Veteran underwent a second VA examination on December 14, 2009.  The December 2009 VA examiner indicated the Veteran reported an increase in his symptoms with daily headaches, rated severe in intensity, and requiring the use of prescription medication up to six times daily.  The VA examiner also noted the Veteran was undergoing Botox injections for symptom management.  The Veteran also reported associated symptoms of blurred vision and light sensitivity.  Following examination, the VA examiner indicated that the Veteran's symptoms cause a moderate to severe effect on the performance of daily activities during prostrating episodes, with specific indication that the Veteran is unable to drive at night due to his symptoms.  In addition, the VA examiner indicated that the Veteran was not being adequately treated, and in his current state, is rendered unemployable; however, the VA examiner also indicated that if the Veteran were to receive adequate treatment, he would be able to obtain and secure gainful financial employment.  

VA treatment records from June and October 2011 indicate the Veteran reported frequent headaches occurring almost daily.  The treating VA clinician described the headaches as debilitating in nature and indicated that the Veteran's symptoms were interfering with daily life activities.  

The Veteran underwent a third VA examination in November 2011.  The November 2011 VA examiner indicated that the Veteran reported headaches occurring on an almost daily basis, with prostrating pain most days lasting several hours.  The Veteran reported associated symptoms of blurred vision, nausea, vomiting, photophobia, phonophobia, and occasional lightheadedness.  Following examination, the VA examiner indicated that the Veteran's symptoms cause a moderate to severe effect on the performance of daily activities during prostrating episodes.  

The Veteran underwent a fourth VA examination in September 2013.  The September 2013 VA examiner indicated that the Veteran reported headaches occurring daily with prostrating episodes occurring on a weekly basis requiring bed rest for two days.  The Veteran reported associated symptoms of sensitivity to light and ocular movements.  Following examination, the VA examiner indicated that the Veteran's symptoms cause a moderate to severe effect on the performance of daily activities during prostrating episodes.  

The Veteran underwent a fifth VA examination in December 2014.  The December 2014 VA examiner indicated that the Veteran reported headaches occurring almost daily, with severe prostrating pain lasting several hours.  The VA examiner indicated that the Veteran's symptoms decrease with rest and prescription medication.  Following examination, the VA examiner indicated that the Veteran did not exhibit characteristic prostrating attacks.  In addition, the VA examiner indicated that while the Veteran was able to obtain and secure gainful financial employment, the Veteran's symptoms affected his ability to work in that he required several hours of rest for pain to subside and he would be limited to a semi-sedentary occupation.  

In consideration of all of the evidence of record, the severity of the Veteran's headaches as described in the Veteran's statements, in VA treatment records, and in VA examination reports indicates that the Veteran experiences frequent, prostrating attacks occurring more than once per month.  The Veteran has consistently stated that his headaches are consistently accompanied by symptoms of blurred vision, nausea, photophobia, and sensitivity to noise, and require prolonged periods of rest and use of prescription medication.  There is no indication in the record that the Veteran's reports of symptoms associated with the headaches are not credible and the Board finds these statements probative in determining the severity of the Veteran's migraines during the initial rating period.  

Furthermore, from December 14, 2009, forward, the severity of the Veteran's headaches have been consistently described as causing a moderate to severe effect on the performance of daily activities, including his ability to obtain and secure gainful financial employment.  The December 2009 VA examiner indicated that the Veteran was then-currently unemployable due to his symptomatology, but would be able to obtain and secure gainful financial employment if adequate treatment was provided.  In addition, the December 2014 VA examiner indicated that the Veteran was employable, but would require a semi-sedentary occupation and the ability to rest for several hours to allow for pain to subside.  While both VA examiners indicated that the Veteran's symptoms improved with use of prescription medication, the Board is precluded from denying entitlement to an increased rating on the basis of provided by medication when those effects are not specifically contemplated by the Rating Schedule.  See Jones v. Shinseki, 26 Vet. App. 59, 63 (2012).  

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the weight of the competent lay and medical evidence shows that prior to December 14, 2009, the Veteran's tension headaches more closely approximate the criteria required for a 30 percent disability rating.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100.  In addition, the Board finds that the weight of the competent lay and medical evidence shows that from December 14, 2009, forward, the Veteran's tension headaches more closely approximate the criteria required for a 50 percent disability rating.  Id.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected tension headaches are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The rating criteria found in 38 C.F.R. § 4.124a fully address the Veteran's current symptomatology associated with his tension headaches.  In this regard, the Veteran's tension headaches are manifested by prostrating attacks manifested by pain, blurred vision, nausea, photophobia, and sensitivity to noise.   

In this case, the problems reported by the Veteran regarding the service-connected tension headaches are specifically contemplated by the criteria discussed above.  The Veteran has not asserted any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability and symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for PTSD is granted.  

Service connection for residuals of a TBI is granted.  

Service connection for obstructive sleep apnea is granted.  

Service connection for a left buttock injury is denied.  

Service connection for a refractive error of the eyes is denied.  

Entitlement to a 30 percent disability rating prior to December 14, 2009, and a 50 percent disability rating thereafter, for tension headaches is granted.  


REMAND

Upon review of the evidence of record, it does not appear that the RO has reviewed certain pertinent evidence of record in regard to the claims of entitlement to a higher initial rating in excess of 20 percent disabling for hypertension and entitlement to an initial compensable rating for nephrolithiasis.  The RO last issued a statement of the case regarding these issues in December 2008.  Subsequently, the Veteran underwent VA examinations in October 2009, in connection with both claims, and in December 2014 in connection with his increased rating claim for hypertension.  

VA regulations require that pertinent evidence received by the RO after an appeal has been initiated, but prior to the transfer of the claims file to the Board must be referred to the AOJ for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the veteran or representative.  38 C.F.R. §§ 19.31(a), 19.37 (2014).  In this case, no SSOC has been issued by the AOJ following receipt of the October 2009 and December 2014 VA examination reports.  Accordingly, the issues of entitlement to a higher initial rating in excess of 20 percent disabling for hypertension and entitlement to an initial compensable rating must be remanded to the AOJ so that the AOJ may consider the claim in light of the evidence received subsequent to the December 2008 statement of the case.

Regarding entitlement to TDIU, the Veteran contends that he is unable to work due to, in pertinent part, his PTSD, sleep apnea, and tension headaches.  The RO last adjudicated the issue of entitlement to TDIU in December 2014.  While the Veteran has not initialed an appeal with respect to TDIU, the appeal period has yet to lapse.  Moreover, as the Board is granting service connection for PTSD and obstructive sleep apnea, and granting entitlement to an increased rating for tension headaches, the Board finds the issue of entitlement to TDIU is again raised.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009); See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, a remand is required for appropriate consideration of entitlement to TDIU in light of the Board's decision.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims of entitlement to a higher initial rating in excess of 20 percent disabling for hypertension, entitlement to an initial compensable rating for nephrolithiasis, and entitlement to TDIU.  If the benefits sought on appeal are not granted, the Veteran and his representative, if any, should be provided with a SSOC and afforded the appropriate time period within which to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


